Citation Nr: 0033480	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1992.  He served in the Southwest Asia theater of operations 
from October 14, 1990 to April 9, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for PTSD and denied a rating in excess of 10 
percent for arthritis of the lumbar spine.  In November 2000, 
the veteran appeared at the RO before the undersigned Acting 
Veterans Law Judge in Washington, D.C., for a videoconference 
hearing in lieu of a Travel Board hearing. 


REMAND

PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court") in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  64 
Fed. Reg. 32807-32808 (1999) (to be codified at 38 C.F.R. § 
3.304(f)); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD based on combat 
experiences that reportedly occurred while he served in the 
Persian Gulf War.  U.S. Army Orders dated in April 1991, 
showed that he was awarded the Combat Infantryman's Badge 
based on "enemy contact in ground combat" from February 20-
28, 1991.  Thus, although the veteran's status as a combat 
veteran has been established, based on his award of the 
Combat Infantryman's Badge, it is unclear whether he has a 
valid diagnosis of PTSD based on stressor events that 
occurred during his service in the Persian Gulf War. 

A VA examination in October 1997 indicated that, although the 
veteran had some symptoms of PTSD, they were fairly 
infrequent and mild and did not meet the criteria at that 
time for PTSD.  Subsequent VA treatment records, dated in 
July 1998 and March, April and May 1999 do, however, show 
diagnoses of PTSD.  In light of the contradictory diagnoses, 
the veteran should undergo an examination by a board of two 
VA psychiatrists to clarify whether he has PTSD, and if so, 
the bases therefor.

The Board also notes that with regard to the claim of service 
connection for PTSD, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for all of these cited reasons, a remand is 
required.  

Arthritis of the Lumbar Spine

The Board finds that the record is insufficient to make an 
assessment of the veteran's service-connected lumbar spine 
disability.  First, the Board notes that at the November 2000 
hearing, the veteran testified that he had severe low back 
pain and could not get up some mornings because his back was 
locked up.  He testified that he was restricted in motion of 
the lumbar spine, had pain on lumbar motion, and also had 
weakness in the lumbar spine.  It appears that he has 
essentially testified that his condition has worsened since 
the VA examination in August 2000.  Second, the Board finds 
that the VA examination in August 2000 was not conducted 
according to the mandates of DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

The Board notes that, although the VA examiner in 2000 noted 
the veteran's complaints of low back pain, as well as his 
limitation of lumbar motion with "minimal pain," the 
examiner did not indicate whether range of motion was limited 
by pain, and if so, whether such determination could be 
portrayed in terms of the degree of additional range of 
motion loss due to pain.  Moreover, the examiner did not 
indicate whether the low back exhibited weakened movement, 
excess fatigability or incoordination, or whether it was 
feasible to express such findings in terms of the degree of 
additional range of motion loss, pursuant to DeLuca.  
Additionally, the veteran has testified that his low back 
pain interferes with his relationship with his wife as well 
as his work.  In view of the foregoing, the veteran should be 
afforded another VA orthopedic examination in compliance with 
DeLuca.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca.  Therein, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 
(2000) or 38 C.F.R. § 4.45 (2000).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD and for arthritis of the lumbar 
spine, since June 1999. After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  This should 
specifically include complete and current 
treatment records from the Dorn VA 
Hospital.

2.  The RO should schedule the veteran 
for a comprehensive examination by a 
board of two VA psychiatrists to 
determine the nature and extent of his 
claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the requested 
study.  The examiners should specifically 
include or exclude a diagnosis of PTSD.  
The examiners should specifically discuss 
the medical reports which discuss 
symptoms of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM 
most favorable to the veteran.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service-connected 
arthritis of the lumbar spine.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination (and the examiner should 
specifically note that the file has been 
reviewed).  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed for the 
service connection claim.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


